UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1775


MANUEL CACERES-MARROQUIN,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 28, 2016               Decided:   February 17, 2016


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George E. Lee, LEE IMMIGRATION LAW GROUP, Alpharetta, Georgia,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Kohsei Ugumori, Senior Litigation Counsel,
Aric A. Anderson, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Manuel     Caceres-Marroquin,             a    native      and     citizen         of

Guatemala, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the immigration

judge’s finding that his South Carolina conviction for criminal

domestic      violence     was     categorically        a     “crime     of       domestic

violence” under 8 U.S.C. § 1227(a)(2)(E) (2012) that rendered

him ineligible for cancellation of removal.

      We    review    legal      issues   de    novo,       “affording    appropriate

deference to the [Board]’s interpretation of the [Immigration

and Nationality Act] and any attendant regulations.”                              Li Fang

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                               “Where

. . .   the    [Board]     construes      statutes       over    which    it       has    no

particular     expertise,        [however,]     its     interpretations           are    not

entitled to deference.”             Karimi v. Holder, 715 F.3d 561, 566

(4th Cir. 2013).         Administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude

to the contrary.         8 U.S.C. § 1252(b)(4)(B) (2012).                We defer to

the   Board’s    factual      findings    under       the    substantial          evidence

rule.      Anim v. Mukasey, 535 F.3d 243, 252 (4th Cir. 2008).

      Upon review, we conclude that the Board properly concluded

that Caceres-Marroquin’s South Carolina conviction constituted a

crime of violence under 18 U.S.C. 16(a) (2012) that rendered him

ineligible      for    cancellation        of       removal.       See        8     U.S.C.

                                          2
§ 1227(a)(E)(1); 8 U.S.C. § 1229b(b)(1)(C) (2012).                 We therefore

deny   the   petition   for   review   for   the    reasons   stated      by   the

Board.     See In re: Caceres-Marroquin (B.I.A. June 12, 2015).                 We

dispense     with    oral   argument   because      the    facts    and    legal

contentions    are   adequately   presented    in    the   materials      before

this court and argument would not aid the decisional process.

                                                              PETITION DENIED




                                       3